DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments below.

1. A method for calibration testing and traceability using a distributed ledger, the method comprising:
at a calibration system implemented using at least one processor (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea):
generating a first digital record based on a calibration of the calibration system using a calibration source (abstract; mental processes; observation or evaluation);
providing a copy of the first digital record to a first device under test (DUT) (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality); and
providing a calibration test signal associated with a calibration of the first DUT (abstract; mathematical concepts; mathematical calculations), wherein the first DUT uses the first digital record in generating a second digital record based on the calibration of the first DUT (abstract; mental processes; observation or evaluation).

2. The method of claim 1 wherein the first digital record includes a first hash value, wherein the first hash value is generated using a first hash function that uses first calibration parameter values as input, wherein the first calibration parameter values are based on the calibration of the calibration system (abstract; mathematical concepts; mathematical calculations).
3. The method of claim 2 wherein the first hash function uses calibration source identification information, calibration system identification information, calibration routine information, or timestamp information as input (merely specifies further detail of abstract limitations).
4. The method of claim 1 wherein the second digital record includes a second hash value, wherein the second hash value is generated using a second hash function that uses second calibration parameter values and the first digital record as input, wherein the second calibration parameter values are determined based on the calibration of the first DUT (abstract; mathematical concepts; mathematical calculations).
5. The method of claim 1 comprising:
storing the first digital record in a distributed ledger (abstract; mental processes; observation or evaluation).

6. The method of claim 1 wherein the second digital record is stored in a digital ledger by the first DUT, the calibration system, or another entity (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality).
7. The method of claim 1 wherein the first DUT includes a sensor, an autonomous vehicle sensor, an avionics sensor, a network device, an internet of thing (loT) device, or software (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality).
8. The method of claim 1 comprising:
at the calibration system or a system controller:
receiving a plurality of digital records associated with calibrations of a plurality of DUTs in a related system, wherein the second digital record is one of the plurality of digital records and wherein the first DUT is one of the plurality of DUTs in the related system (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality);
generating, using the plurality of digital records, a system-level hash value that is indicative of a calibration state of the related system (abstract; mathematical concepts; mathematical calculations); and
storing the system-level hash value or a related digital record in a distributed ledger (abstract; mental processes; observation or evaluation).

9. The method of claim 8 wherein the related system includes an autonomous vehicle, a computer network, or an internet of thing (loT) network (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality).

Regarding claim 10, see the foregoing rejection of claim 1, for all limitations except the following:
at least one processor (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea) ... .

Regarding claims 11-14, see the foregoing rejection of claims 2-5.

15. The system of claim 14 wherein the distributed ledger is a blockchain (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).

Regarding claims 16-19, see the foregoing rejection of claims 6-9.

Regarding claim 20, see the foregoing rejections of claims 1 and 10, for all limitations except the following:
20. A non-transitory computer readable medium having stored thereon executable instructions embodied in the non-transitory computer readable medium that when executed by at least one processor of a calibration system cause the calibration system to perform steps (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea) comprising:
... .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maneval et al. (2020/0036729).
Regarding claim 1, Maneval et al. disclose a method for calibration testing and traceability using a distributed ledger, the method comprising:
at a calibration system implemented using at least one processor:
generating a first digital record based on a calibration of the calibration system using a calibration source (see paragraphs 62-63);
providing a copy of the first digital record to a first device under test (DUT) (any of items F1-4; see paragraph 62); and
providing a calibration test signal associated with a calibration of the first DUT (see paragraph 62), wherein the first DUT uses the first digital record in generating a second digital record based on the calibration of the first DUT (see paragraphs 63 and 65).

Regarding claim 2, Maneval et al. disclose the method of claim 1 wherein the first digital record includes a first hash value, wherein the first hash value is generated using a first hash function that uses first (see paragraphs 63 and 65).
Regarding claim 3, Maneval et al. disclose the method of claim 2 wherein the first hash function uses calibration source identification information, calibration system identification information, calibration routine information, or timestamp information as input (see paragraphs 62, 63, and 65).
Regarding claim 4, Maneval et al. disclose the method of claim 1 wherein the second digital record includes a second hash value, wherein the second hash value is generated using a second hash function that uses second calibration parameter values and the first digital record as input, wherein the second calibration parameter values are determined based on the calibration of the first DUT (see paragraphs 62, 63, and 65).
Regarding claim 5, Maneval et al. disclose the method of claim 1 comprising:
storing the first digital record in a distributed ledger (see paragraph 63).
Regarding claim 6, Maneval et al. disclose the method of claim 1 wherein the second digital record is stored in a digital ledger by the first DUT, the calibration system, or another entity (see paragraph 63).
Regarding claim 7, Maneval et al. disclose the method of claim 1 wherein the first DUT includes a sensor (see paragraph 62), an autonomous vehicle sensor, an avionics sensor, a network device, an internet of thing (loT) device, or software.
Regarding claim 8, Maneval et al. disclose the method of claim 1 comprising:
at the calibration system or a system controller:
receiving a plurality of digital records associated with calibrations of a plurality of DUTs in a related system, wherein the second digital record is one of the plurality of digital records and wherein the first DUT is one of the plurality of DUTs in the related system (see paragraphs 62-63, and 65);
generating, using the plurality of digital records, a system-level hash value that is indicative of a calibration state of the related system (see paragraph 65); and
storing the system-level hash value or a related digital record in a distributed ledger (paragraph 63).
(see paragraph 62).

Regarding claims 10-14, see the foregoing rejections of claims 1-5.
Regarding claim 15, Maneval et al. disclose the system of claim 14 wherein the distributed ledger is a blockchain (see paragraph 63).
Regarding claims 16-19, see the foregoing rejection of claims 6-9.
Regarding claim 20, see the foregoing rejection of claims 1 and 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852